10-5149-ag
    Chonjor v. Holder
                                                                                  BIA
                                                                             Weisel, IJ
                                                                          A089 262 849


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 6th day of January, two thousand fourteen.

    PRESENT:
             JOHN M. WALKER, JR.,
             ROSEMARY S. POOLER,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    KARMA CHONJOR,
             Petitioner,

                        v.                                 10-5149-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________
    FOR PETITIONER:        Jin Hu, New York, NY.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Francis W. Fraser, Senior
                                  Litigation Counsel; Marion E.
                                  Guyton, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is GRANTED in part and DENIED in part.

    Petitioner Karma Chonjor, a native and citizen of China

from the Tibet Autonomous Region, seeks review of a November

17, 2010, order of the BIA, affirming a December 10, 2008,

decision of Immigration Judge (“IJ”) Robert D. Weisel,

denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).     In

re Karma Chonjor, No. A089 262 849 (B.I.A. Nov. 17, 2010),

aff’g No. A089 262 849 (Immig. Ct. N.Y. City Dec. 10, 2008).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have reviewed

both the IJ’s and the BIA’s opinions “for the sake of

completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

2008) (internal quotation marks omitted).   The applicable

standards of review are well-established.   See 8 U.S.C. §

1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

Cir. 2009).




                              2
I.   Nepal

     Upon consideration of the BIA’s and IJ’s decisions, we

conclude that we are unable to review the agency’s

determination that Chonjor failed to establish past

persecution in Nepal because the agency did not clearly

state its justification for this finding.     See Beskovic v.

Gonzales, 467 F.3d 223, 227 (2d Cir. 2006) (requiring a

certain minimal level of analysis from agency decisions

denying asylum to enable meaningful judicial review).     With

respect to the 1986 burning of Chonjor’s home by Nepalese

locals, it is unclear whether the IJ’s rejection of

Chonjor’s claim is predicated on a lack of nexus or the

insufficiency of the harm.     Although the BIA appears to have

interpreted the IJ’s decision as relating to whether the

harm Chonjor suffered rose to the level of persecution, the

government contends that the IJ rejected Chonjor’s claim on

nexus grounds.     Because we cannot confidently ascertain the

agency’s justification for rejecting Chonjor’s claim of past

persecution in Nepal, we remand to the agency for a clearer

statement of its past persecution finding.     See Beskovic,
467 F.3d at 227; see also Eneh v. Holder, 601 F.3d 943, 947

(9th Cir. 2010).


                                3
II. China

    Notwithstanding Chonjor’s argument to the contrary, the

agency did not err in finding that he failed to establish a

well-founded fear of persecution in China based on his

activities in the United States.   See Hongsheng Leng v.

Mukasey, 528 F.3d 135, 143 (2d Cir. 2008) (“Put simply, to

establish a well-founded fear of persecution in the absence

of any evidence of past persecution, an alien must make some

showing that authorities in his country of nationality are

either aware of his activities or likely to become aware of

his activities.”); see also Jian Xing Huang v. INS, 421 F.3d
125, 128-29 (2d Cir. 2005).   While Chonjor asserts that the

agency ignored this potential ground for relief, the IJ

explicitly noted the absence of any evidence indicating that

authorities in China were aware of his activities in the

United States.   See Xiao Ji Chen v. U.S. Dep’t of Justice,

471 F.3d 315, 337 n.17 (2d Cir. 2006) (noting that the

agency is presumed to have “taken into account all of the

evidence before [it], unless the record compellingly

suggests otherwise”).

    Although Chonjor takes issue with the BIA’s finding

that the record evidence did not reflect a pattern or


                              4
practice of persecution against Tibetans in China, the task

of resolving conflicts in the record evidence lies “largely

within the discretion of the agency.”   Jian Hui Shao v.

Mukasey, 546 F.3d 138, 171 (2d Cir. 2008); see also Siewe v.

Gonzales, 480 F.3d 160, 168 (2d Cir. 2007) (“support for a

contrary inference – even one more plausible or more natural

– does not suggest error”).   Where, as here, the agency’s

inference “is tethered to the evidentiary record, we will

accord deference to the finding.”   Siewe, 480 F.3d at 169.

Accordingly, because the evidence indicates that the

repression of Tibetans varied in different regions of China,

the agency reasonably determined that Chonjor failed to

establish a pattern or practice of persecution of Tibetans

in China, and, thus, the agency did not err by requiring

Chonjor to show that he would be singled out for

persecution.   See 8 C.F.R. § 1208.16(b)(2); Mufied v.

Mukasey, 508 F.3d 88, 91 (2d Cir. 2007).

    Lastly, Chonjor’s contention that remand is warranted

because the BIA has failed to provide sufficient guidance

concerning the application of its pattern or practice

standard is misplaced.   In Mufied v. Mukasey, we remanded a

Christian Indonesian alien’s proceedings to the agency for

failure to consider his pattern or practice claim and
                              5
“encourage[d] the BIA to elaborate upon the ‘systemic,

pervasive, or organized’ standard it has applied to

analyzing such claims.” 508 F.3d at 89.   However, where, as

in this case, “the BIA explicitly discussed the pattern or

practice claim and the record includes substantial

documentary evidence regarding the conditions in

petitioner’s homeland, we are able to reach the conclusion

that the agency’s decision was not erroneous.”     Santoso v.

Holder, 580 F.3d 110, 111 n.1 (2d Cir. 2009).

    For the foregoing reasons, the petition for review is

GRANTED in part with respect to Chonjor’s claim of past

persecution in Nepal and DENIED in all other respects.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6